DETAILED ACTION
This action is pursuant to the claims filed on 11/07/2019. Claims 21-40 are pending. A first action on the merits of claims 21-40 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/07/2019, 08/17/2020, and 04/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 21, 28, 33, 34, 37, and 38 are objected to because of the following informalities:  
Claim 21 line 5; “a second side wings” should read “a second side wing” to increase clarity. 
Claim 28 line 1; “wherein said processing unit, transmitter, and power source is arranged to the module” should read “wherein a processing unit, transmitter, and power source are arranged to the module” to increase clarity.
Claim 33 line 3; “a second side wings” should read “a second side wing” to increase clarity. 
Claim 34 lines 3-4; “wherein a positive electrode is between a negative electrode and the first front portion of the bra” should read “wherein said at least two electrodes comprise a 
Claim 37 line 2; “a data measuring” should read “a data measuring unit” to increase clarity.
Claim 38 line 2; “a data measuring” should read “a data measuring unit” to increase clarity.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a measuring device for measuring physiological signals” in claim 21, 30, 33. For claims 21, 30 and 33, the “measuring device” will be interpreted to be electrodes or an optical, temperature, or strain gauge as disclosed in [0010-0012] of the applicant’s PGPub (2020/0146627) and also defined by claims 22, 31, 34, and 39.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 28, 30, and 34-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation “a module” in line 1. It is unclear if this limitation intends to claim a second module distinct from the first module claimed in parent claim 21 or if the applicant intends to claim antecedent basis. For examination purposes this limitation will be read as “the module”. Claim 28 inherits this deficiency. 
Claim 28 recites the limitation "said processing unit, transmit, and power source" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes this limitation will be read as “a processing unit, transmit, and power source”. 
Claim 30 “a body of a user wearing said bra”. It is unclear if applicant intends to claim antecedent basis to “a body of a user” recited in claim 21 or if the claim intends to recite a second body of a second user. For examination purposes this limitation will be interpreted to read as “the body of the user wearing said bra”. 
Claim 34 recites the limitation "providing said at least two electrodes" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This limitation is further unclear in that claim 34 recites a step of providing the at least two electrodes and parent claim 33 recites the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 29, 30, 32, 33, and 40 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Kurzweil (U.S. PGPub No. 2008/0287769).
Regarding claim 21, Kurzweil teaches a bra (see figs 4-6) comprising: a measuring device for measuring a physiological signal from a body of a user wearing said bra (Fig 5 electrodes 30a, 30b); a first front portion and a second front portion (Fig 5, first and second portions defined by left and right cups of bra); a first side wing and a second side wings (Fig 5, first and second side wings interpreted as straps 22a and 22b and corresponding hook portions 83 and 82); wherein the first side wing is coupled with the first front portion and the second side wing is coupled with the second front portion (each side wing of the chest band is respectively connected to first and second front portions); wherein said measuring device is arranged on a module (Fig 5, electrodes 30a, 30b are arranged on monitoring device 80); and wherein the module forms at least a basis of the first side wing of the bra (Fig 5, monitoring device 80 attaches to portions 22a, 22b, and 22c such that the monitoring device 80 forms at least a basis of the first side wing of the bra when worn by a user).
Regarding claim 29, Kurzweil further teaches wherein said bra is one of a daily worn bra or leisure bra ([0008 and 0013], device is designed as a standard daily bra to be worn at any time).
Regarding claim 30, Kurzweil further teaches wherein said bra is for measuring electric signal from a body of a user wearing said bra ([0013]) and wherein the electric signal is at least one of an electrocardiogram signal for heart rate detection, bioimpedance, and an electro dermal activity signal ([0013]).
Regarding claim 32, Kurzweil teaches a bra (see figs 4-6) comprising: a measuring device for measuring a physiological signal from a body of a user wearing said bra (Fig 5 electrodes 30a, 30b); a first front portion and a second front portion (Fig 5, first and second portions defined by left and right cups of bra); a first side wing and a second side wings (Fig 5, first and second side wings interpreted as of left and right wings of monitoring device 80 with corresponding hook portions 83 and 82 to couple with cups of bra); wherein the first side wing is coupled with the first front portion and the second side wing is coupled with the second front portion (Fig 5, first/second side wings of monitoring device 80 are coupled with first/second front portions via hooks 83/82); wherein said measuring device is arranged on a module (Fig 5, electrodes 30a, 30b are arranged on monitoring device 80; entire monitoring device 80 is interpreted as ‘a module’); and wherein the module forms at least a basis of the first side wing of the bra (Fig 5, monitoring device 80 forms a basis of the first side wing); wherein said module forms at least a major portion of the first side wing of the bra (as 
Regarding claim 33, Kurzweil teaches a method for manufacturing a bra (see figs 4-6), said bra configured for measuring a physiological signal from a body of a user wearing said bra ([0013]), the method comprising: providing first and second front portions and a first and second side wings (Fig 5, first and second portions defined by left and right cups of bra; Fig 5, first and second side wings interpreted as straps 22a and 22b and corresponding hook portions 83 and 82), and coupling the first side wing with the first front portion and the second side wing with the second front portion (Fig 5, first/second side wings are coupled with first/second front portions); providing a measuring device for measuring said physiological signal (Fig 5 electrodes 30a, 30b); and providing said measuring device to a module (Fig 5, electrodes 30a, 30b are arranged on monitoring device 80), wherein the module forms at least a basis of the first side wing of the bra (Fig 5, monitoring device 80 attaches to portions 22a, 22b, and 22c such that the monitoring device 80 forms at least a basis of the first side wing of the bra when worn by a user).
Regarding claim 40, Kurzweil teaches a method for manufacturing a bra (see figs 4-6), said bra configured for measuring a physiological signal from a body of a user wearing said bra ([0013]), the method comprising: providing first and second front portions (Fig 5, first and second front portions interpreted as left and right cups of bra) and a first and second side wings (Fig 5, first and second side wings interpreted as of left and right wings of monitoring device 80 with corresponding hook portions 83 and 82 to couple with cups of bra), and coupling the first side wing with the first front portion and the second side wing with the second front portion (Fig 5, first/second side wings of monitoring device 80 are coupled with first/second front portions via hooks 82/83); providing a measuring device for measuring said physiological signal (Fig 5 electrodes 30a, 30b); and providing said measuring device to a module (Fig 5, electrodes 30a, 30b are arranged to electronics module 50 on monitoring device 80; entire monitoring device 80 is interpreted as ‘a module’), wherein the module forms at least a basis of the first side wing of the bra (Fig 5, monitoring device 80 forms a basis of the first side wing); wherein said module forms the first side wing of the bra in its entirety (as stated above: the first side wing of monitoring device 80 is interpreted as the first side wing of the bra and the entire monitoring device 80 is interpreted as the module; therefore the entire monitoring device 80 forms the first side wing of the bra under the broadest reasonable interpretation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 22-28, 31, and 34-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurzweil in view of Begriche (U.S. PGPub No. 2018/0249767).
Regarding claim 22, Kurzweil teaches the device of claim 21 as stated above. Kurzweil further teaches wherein the measuring device is at least two electrodes (Fig 5 electrodes 30a, 30b).
Kurzweil fails to teach where said at least two electrodes are arranged to the first side wing.
In related prior art, Begriche teaches a similar bra (see figs 2-3) wherein a similar measuring device is at least two electrodes (Fig 2a and 3 disclose a plurality of electrode arrays 230; specifically electrode array (unlabeled) directly located next to connectors 240 as disclosed in [0091] and shown in dashed lines comprises at least two electrodes) where said at least two electrodes are arranged to the first side wing (Fig 2a, electrode array described above is located on similar first side wing of chest band of bra extending around the bra as shown in fig 3). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the module of Kurzweil in view of Begriche to incorporate the plurality of electrode arrays such that at least two electrodes are arranged to the first side wing to arrive at the device of claim 22. Doing so would have been obvious to one of ordinary skill in the art as a simple substitution of one well-known ECG electrode configuration (Kurzweil, Fig 5, electrodes 30a, 30b on respective first and second wings) for another well-known electrode configuration (Begriche Fig 2a and 3, electrode arrays 
Regarding claims 23-24, in view of the combination of claim 22 above, Kurzweil further teaches connectors and leads (Fig 3 and [0031], input connectors 51 connect module 50 to amplifiers, wiring system (leads) connects sensors to amplifiers), said leads being arranged to couple said at least two electrodes and connectors electrically to each other ([0031]); wherein said connectors and leads are arranged to the module (Fig 5, connectors and leads of monitoring device 80 and electronics module 50 are in monitoring device 80) and wherein said module is integrated to said bra as said first side wing (Fig 5, monitoring device 80 attaches to portions 22a, 22b, and 22c such that the monitoring device 80 is integrated as at least the first side wing of the bra).
Kurzweil fails to explicitly teach wherein said leads and connectors are arranged into said first side wing.
Begriche further teaches where said at least two electrodes and leads and connectors (connectors 240 and conductive pathways 220) are arranged to the first side wing (Fig 2a, electrode array and connectors 240 described above are located on similar first side wing of chest band of bra). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the module of Kurzweil in view of Begriche to incorporate the plurality of electrode arrays such that at least two electrodes and corresponding connectors and leads are arranged to the first side wing to arrive at the device of claims 23-24. Doing so would have been obvious to one of ordinary skill in the art as a simple substitution of one well-known ECG electrode configuration (Kurzweil, Fig 5, electrodes 30a, 30b on respective first and second wings) for another well-known electrode configuration 
Regarding claim 25, in view of the combination of claim 22 above, Kurzweil further teaches wherein said at least two electrodes are arranged to a module (Fig 5, electrodes 30a/30b are arranged to monitoring device 80) and wherein said module is integrated to said bra as said first side wing (Fig 5, monitoring device 80 attaches to portions 22a, 22b, and 22c such that the monitoring device 80 is integrated into the bra as at least a portion the first side wing of the bra).
Regarding claim 26, in view of the combination of claim 22 above, Kurzweil further teaches wherein said at least two electrodes are one of a dry or wet moistened electrode ([0070] disclosing use of hydrogels (i.e., wet moistened electrodes)).
Regarding claim 27, in view of the combination of claim 21 above, Kurzweil further teaches a processing unit, transmitter, and power source (Fig 3/5 [0034-0035], electronics module 50 contains processor 58, battery, and transmitter). 
Kurzweil fails to explicitly teach wherein said processing unit, transmitter, and power source are arranged into the first side wing. 
However, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to have modified the electronics module of Kurzweil in view of Begriche to provide the processing unit, transmitter, and power source into said first side wing to arrive at the device of claim 27, since applicant has not disclosed that the location of said electronics solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the processor, transmitter, and  
Regarding claim 28, in view of the combination of claim 25 above, Kurzweil further teaches wherein said processing unit, transmitter, and power source is arranged to the module (Fig 3/5 [0034-0035], electronics module 50 contains processor 58, battery, and transmitter), and wherein said module is integrated to said bra as said first side wing (Fig 5, monitoring device 80 attaches to portions 22a, 22b, and 22c such that the monitoring device 80 is integrated into the bra as at least a portion the first side wing of the bra).
Regarding claim 31, in view of the combination of claim 21 above, Begriche further teaches wherein the bra further contains a strain gauge ([0112] strain sensor on chest band of bra). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the module of Kurzweil in view of Begriche to incorporate a strain gauge into the module to arrive at the device of claim 31. Doing so would have been obvious to one of ordinary skill in the art to advantageously provide the bra with the ability to detect a wearer’s movement or respiration ([0112]).
Regarding claim 34, in view of the combination of claim 33 above, Kurzweil further teaches wherein the measuring device is at least two electrodes (Fig 5 electrodes 30a, 30b).
Kurzweil fails to teach providing said at least two electrodes to the first side wing.
In related prior art, Begriche teaches a similar bra (see figs 2-3) wherein a similar measuring device is at least two electrodes (Fig 2a and 3 disclose a plurality of electrode arrays 230; specifically electrode array (unlabeled) directly located next to connectors 240 as disclosed in [0091] and shown in dashed lines comprises at least two electrodes) where said at least two electrodes are provided to the first side wing (Fig 2a, electrode array described above is  (Fig 28a and [0134], positive electrode 1 and negative electrode 2, electrode 1 is between electrode 2 and first front portion ). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the module of Kurzweil in view of Begriche to incorporate the plurality of electrode arrays such that the at least two electrodes are provided to the first side wing. Doing so would have been obvious to one of ordinary skill in the art as a simple substitution of one well-known ECG electrode configuration (Kurzweil, Fig 5, electrodes 30a, 30b on respective first and second wings) for another well-known electrode configuration (Begriche Fig 2a and 3, electrode arrays 230) to yield the predictable result of a sensing garment capable of acquiring ECG signals from a user when wearing the bra.
Kurzweil/Begriche discloses substantially all the limitations of the claim(s) except wherein a positive electrode is between a negative electrode and the first front portion of the bra.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to provide the positive electrode between the negative electrode and the first front portion of the bra, since applicant has not disclosed that the claimed orientation solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the negative electrode between the positive electrode and the first front portion as the absolute voltage difference between the positive and negative electrodes would remain the same ([0134]). 
Regarding claim 35, in view of the combination of claim 34 above, Kurzweil further teaches providing connectors and leads (Fig 3 and [0031], input connectors 51 connect module ; and coupling said at least two electrodes and connectors electrically by said leads so that said connectors and leads are arranged into said module  (Fig 5 and [0031], connectors and leads of monitoring device 80 and electronics module 50 are arranged in monitoring device 80), said module forming said first side wing (Fig 5, monitoring device 80 attaches to portions 22a, 22b, and 22c such that the monitoring device 80 is integrated to the bra to effectively form at least a portion of the first side wing of the bra during use).
Regarding claim 36, in view of the combination of claim 34 above, Kurzweil further teaches providing said connectors and leads to said module (Fig 5 and [0031], connectors and leads of monitoring device 80 and electronics module 50 are arranged in monitoring device 80); integrating said module to said bra as said first side wing. (Fig 5, monitoring device 80 is integrated into said bra such that a portion of the monitoring device effectively forms at least a portion of said first side wing of the bra).
Regarding claims 37 and 38, in view of the combination of  respective claims 36 and 33 above, Kurzweil further teaches providing a data measuring, transmitter, and power source into said module (Fig 3/5 [0034-0035], electronics module 50 contains processor 58, battery, and transmitter; electronics module 50 is provided in monitoring device 80), said module forming said first side wing (Fig 5, monitoring device 80 attaches to portions 22a, 22b, and 22c such that the monitoring device 80 is integrated to the bra to effectively form at least a portion of the first side wing of the bra during use).
Regarding claim 39, in view of the combination of claim 33 above, Kurzweil further teaches wherein the measuring device is at least two electrodes (Fig 5, electrodes 30a and 30b) and the method further comprising: integrating said module to said bra as said first side wing (Fig 5, monitoring device 80 is integrated into said bra such that a portion of the monitoring device effectively forms at least a portion of said first side wing of the bra).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.